Citation Nr: 0416512	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased evaluation for the service-
connected perforation of the right maxillary sinus with 
sinusitis, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to September 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the RO.  

In a statement received by the RO in March 2004, the veteran 
indicated that he wished to reopen the claim of service 
connection for post-traumatic stress disorder (PTSD).  This 
matter is referred to the RO for appropriate action.  



REMAND

The veteran is seeking an increased evaluation for his 
service-connected sinusitis.  He essentially contends that 
his disability is more severe than is contemplated by the 10 
percent rating currently assigned under Diagnostic Code (DC) 
6513 (2003).  

In July 2000, the veteran submitted treatment records from 
Dr. W., a private physician, in support of his claim.  These 
records were dated from June 1997 through January 1999.  They 
reflect treatment for several disabilities, including 
sinusitis.  

No additional treatment records from that physician were ever 
submitted.  However, the veteran did later submit a December 
2002 letter from that physician.  In that letter, Dr. W. 
indicated that he had seen the veteran approximately six to 
eight times a year for various problems, including chronic 
sinusitis.  

The physician explained that the veteran had experienced 
sinus infections that spread to his ears and caused otitis 
media and that drainage into his chest had also resulted in 
chronic bronchitis.  

The Board notes that, in June 2003, the veteran submitted 
several authorization forms in which he identified Dr. W. as 
having treated him for his service-connected disability.  
However, it appears that no attempt was made to obtain 
additional records from that physician.  

When rating sinusitis under the criteria of DC 6513, it is 
important to determine the frequency of sinusitis episodes 
that are experienced by the veteran throughout a year.  For 
this reason, the Board believes that a remand is necessary so 
that the RO can obtain all available treatment records from 
Dr. W. since January 1999.  

In a Supplemental Statement of the Case (SSOC) dated in 
August 2003, the RO suggested that it would arrange for the 
veteran to undergo another VA examination to determine 
whether a rating reduction was warranted for the service-
connected sinusitis.  Therefore, while this case is in remand 
status, the RO should ensure that the reports of any 
additional VA examinations that have been conducted in regard 
to the veteran's service-connected disability are obtained 
and associated with the claims folder.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA outpatient treatment 
records are obtained and associated with the claims folder.

Accordingly, this case is remanded for the following actions:

1.  The RO should issue a request to Dr. 
W. for all available medical records 
pertaining to the veteran since January 
1999.  If necessary, the RO should 
contact the veteran and request updated 
authorization to obtain these records.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of any additional 
health care providers (VA or non-VA) who 
treated the veteran for his sinusitis.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  

3.  The RO should obtain the veteran's 
treatment records since December 2002 
from the VA Medical Center in Columbia, 
South Carolina, and the VA outpatient 
clinic in Greenville, South Carolina.  

4.  If a VA examination was conducted for 
the purpose of determined whether a 
rating reduction was warranted for the 
veteran's service-connected sinusitis, 
the RO should ensure that the report of 
that examination is associated with the 
claims folder.  

5.  After the foregoing development has 
been completed, the RO should review the 
claims folder to ensure that all 
notification and development action 
required by the VCAA (codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) has been completed.  The RO 
is free to undertake any additional 
development deemed necessary in order to 
comply with the VCAA.  

6.  Then, the RO should readjudicate the 
issue on appeal.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



